IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Richard G. Kinzler, Trustee of a            :
Trust for the Benefit of Kyra Kinzler,      :
                   Petitioner               :
                                            :
             v.                             :
                                            :
Workers’ Compensation Appeal                :
Board (Association for Vascular             :
Access and Twin City Fire Insurance         :
Company),                                   :   No. 165 C.D. 2020
                  Respondents               :   Argued: December 8, 2020


BEFORE:      HONORABLE RENÉE COHN JUBELIRER, Judge
             HONORABLE P. KEVIN BROBSON, Judge1
             HONORABLE CHRISTINE FIZZANO CANNON, Judge


OPINION
BY JUDGE FIZZANO CANNON                         FILED: January 6, 2021


             Richard G. Kinzler (Trustee), trustee of a trust for the benefit of his 23-
year-old niece, Kyra Kinzler (Kyra), and executor of the estate of Kyra’s deceased
mother, Janet Kinzler (Claimant), the original claimant in this matter, petitions for
review of the February 7, 2020, order of the Workers’ Compensation Appeal Board
(Board) affirming the November 1, 2018, decision and order of the Workers’
Compensation Judge (WCJ). This appeal concerns the WCJ’s determination that
specific loss benefits payable to Claimant, which became part of her estate after her
death from non-work-related causes and were then placed in trust for Kyra, are


      1
        The decision in this case was reached prior to January 4, 2021, when Judge Brobson
became President Judge.
subject to the employer’s subrogation lien upon the proceeds of the third-party
settlement for Claimant’s work-related injuries. Upon review, we affirm.


                                          I. Background
                 Claimant, a diabetic, worked for the Association for Vascular Access
(Employer)2 as its Director of Marketing, Outreach, and Membership.                              WCJ
Decision, 11/1/18, Finding of Fact (F.F.) 14; Appendix to Brief of Trustee
(Appendix) at B-10. At a work-related event at a Cheesecake Factory restaurant in
June 2013, Claimant fell from a high stool and landed on her back. F.F. 14;
Appendix at B-10. Employer issued a Notice of Compensation Payable dated July
18, 2013, accepting sprain injuries to Claimant’s lower back and tailbone and
agreeing to pay weekly wage loss temporary total disability benefits of $917.00.
Reproduced Record (R.R.) at 9a-10a.
                 In July 2014, Claimant filed a Review Petition seeking to expand the
description of injury to include thoracic fractures, fusion surgery, and ensuing
complications. R.R. at 11a-13a.3 Claimant also commenced a third-party civil tort


       2
         The term “Employer” as used herein includes both the Association for Vascular Access
and its workers’ compensation insurer, Twin City Fire Insurance Company.
       3
           Claimant described her injuries as:

                 lumbar sprain; T7-8 and T11-12 fractures; resultant T8-L3 fusion of lumbar
                 and thoracic spine; multiple pressure related ulcers of right hip, bilateral
                 heels, coccyx/sacral area and abdomen; hypoglycemic encephalopathy and
                 sepsis resulting in cognitive dysfunction, expressive aphasia and right sided
                 weakness, right hip osteomyelitis, MRSA, bacteremia and surgical insertion
                 of gastronomy tube; resultant prolonged infirmity, debility and weakened
                 state resulting in marked incoordination, weakness and impaired dexterity
                 causing impaired mobility; deep vein thrombosis; and depression.

R.R. at 14a-15a.
                                                  2
action against the Cheesecake Factory. R.R. at 16a-32a. That lawsuit resulted in a
June 2015 settlement to Claimant of $4,375,000.00. R.R. at 33a-43a.
             Subsequently, in July 2015, the parties completed a workers’
compensation third-party settlement agreement concerning Employer’s subrogation
lien of $156,492.70 through the agreement date, additional sums for future medical
and wage loss benefits, and Employer’s prorated share of Claimant’s attorney’s fees
and expenses from the third-party tort suit settlement. R.R. at 44a-45a. The terms
of the July 13, 2015, third-party settlement agreement entitled Employer to a net lien
amount of $92,583.38; Employer agreed to ongoing weekly payments of 41% “of
any future weekly benefits and medical expenses to satisfy its obligation to
reimburse its pro rata share of [Claimant’s] fees and expenses until the subrogation
interest is exhausted.” R.R. at 45a. Thus, Claimant’s weekly benefits were to be
reduced from $917.00 to $375.97 from the date of the agreement forward, until
satisfaction of Employer’s subrogation lien. See WCJ Order, 11/1/18; Appendix at
B-23. Claimant set up a special needs trust to secure the third-party settlement funds
for herself during her lifetime, with her brother as Trustee and her daughter, Kyra,
as the beneficiary of a separate trust after her death. R.R. at 46a-67a.
             Claimant’s condition worsened, including the occurrence of burns from
a heating pad she used for her back. F.F. 14; Appendix at B-10. Due to her diabetes,
the burns developed into ulcers that failed to heal and became increasingly serious.
Id. A fall from her bed at home in September 2013 led to an infection, sepsis, and a
diabetes flare-up that progressed to a diabetic coma and brain damage. Id. Another
fall in 2016 led to a broken right leg. F.F. 14; Appendix at B-11. Claimant
developed additional ulcers, necrosis on both heels, and an infection on her right
heel. Id. Ultimately, her lower right leg below the knee was amputated in January


                                          3
2017. Id. On April 6, 2017, Claimant filed combined Review and Modification
Petitions asserting that the amputation was necessitated by her work-related injuries
and constituted a specific loss of the limb. R.R. at 89a-92a.
               Unfortunately, Claimant died the following day, April 7, 2017. F.F. 14;
Appendix at B-11. As the WCJ notes, however: “None of the various experts in the
present case were of the view that the work accident and its consequences [] were
implicated in [Claimant’s] death.” F.F. 8; Appendix at B-7. Thus, relevant to this
appeal, this case does not present circumstances where Claimant’s daughter, Kyra,
could become the recipient in her own right of survivors’ benefits as set forth in
Section 307 of the Pennsylvania Workers’ Compensation Act (Act),4 77 P.S. § 561.
See Kimberly Clark Corp. v. Workers’ Comp. Appeal Bd. (Bromley), 161 A.3d 446
(Pa. Cmwlth. 2017); see also Fratta v. Workers’ Comp. Appeal Bd. (Austin Truck
Rental), 892 A.2d 888, 893 (Pa. Cmwlth. 2006) (“[I]n situations where there is a
fatal claim petition, the deceased employee is never a ‘claimant’. Rather, the people
in the position of the ‘claimant’ are the dependents of the deceased employee.”).5
               Employer ultimately accepted additional injuries as work-related,
including “lower thoracic fragility spinal fractures, followed by T8-L1 bilateral
pedicle screw replacement with rod fixation and allograft fusion”; however,
Employer denied Claimant’s specific loss claim, maintaining that none of the




       4
         Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §§ 1-1041.4, 2501-2710. Where there
is no surviving spouse, children who are not yet legally independent are directly eligible for death
benefits. 77 P.S. § 561; Anderson v. Borough of Greenville, 273 A.2d 512 (Pa. 1971).
       5
         A fatal claim petition was filed here on July 15, 2017, but the WCJ ultimately deemed it
“discontinued and withdrawn as moot” given the agreement by both sides that Claimant’s death
was not due to her work-related injuries. F.F. 8 & Conclusion of Law 6; Appendix at B-6 & B-
21.
                                                 4
conditions it accepted caused the need for amputation of her lower right leg. F.F. 9;
Appendix at B-7-8.
               After considering the evidence, the WCJ concluded that Claimant’s
work-related injury included nearly all of her claimed conditions, including the
ulcers in her right foot that “ultimately led to the amputation of [her] right leg.” F.F.
29 & 31; Appendix at B-17-19. As such, the WCJ found the amputation of her lower
right leg was compensable by 350 weeks of specific loss benefits as provided in
Section 306(c)(5) of the Act, 77 P.S. § 513(5). F.F. 32; Appendix at B-19-20.
               However, the WCJ also found as a matter of law that the specific loss
benefits payable to Claimant’s daughter Kyra through the trust were subject to
Employer’s subrogation rights and interests. Therefore, the 350 weeks of specific
loss benefits were payable, beginning in the subrogated amount of $375.97 per week
until Employer’s subrogation lien was fully satisfied, and thereafter in the original
or full amount of $917.00 per week. See WCJ Decision, 11/1/18, Conclusion of Law
(C.L.) 7; Appendix at B-21 & B-23. Both sides appealed to the Board, which in a
February 7, 2020, decision and order affirmed the WCJ’s determination that as a
matter of law, Employer’s subrogation rights and interests extended to the 350 weeks
of specific loss benefits due to Kyra through Claimant’s estate.6 Board Decision,
2/7/20, at 7-9; Appendix at A-7-9.
               Trustee then petitioned for review in this Court.




       6
          Employer’s appeal merely sought to clarify that the specific loss benefits were to be
directed to Richard Kinzler as trustee of the trust established for Kyra, rather than in his capacity
as executor of Claimant’s estate or as trustee for the trust established for Claimant’s care during
her lifetime; that trust terminated with Claimant’s death and the funds became part of the corpus
of the trust established for Kyra. Board Decision, 2/7/20, at 9; Appendix at A-9. This was not
disputed by the Kinzlers and is not at issue in this appeal.
                                                 5
                                             II. Issue
               On appeal,7 Trustee contends the Board erred in affirming the WCJ’s
determination that Employer may pay the 350 weeks of specific loss benefits at the
subrogation rate of $375.97 per week rather than the original full temporary total
disability rate of $917.00 per week until Employer’s subrogation lien is satisfied.
Trustee’s Brief at 23-30. Our determination of this issue requires consideration of
the interplay between the workers’ compensation areas of specific loss benefits,
subrogation, and fatal claims/heritability.


                                         III. Discussion
                                   A. Specific Loss Benefits
               Specific loss benefits are set forth in Section 306(c) of the Act, 77 P.S.
§ 513. They are awarded based on the injured worker’s average weekly wage, for
durations ranging from 28 weeks for the loss of a little finger to 410 weeks for the
loss of an entire arm or leg. 77 P.S. § 513. Specific loss benefits generally may not
be collected concurrently with temporary total disability benefits; rather, they
become payable once an injured worker’s temporary total disability compensation
ends.8 See St. Joseph Hosp. v. Workers’ Comp. Appeal Bd. (Ladd), 725 A.2d 1287


       7
         On appeal, this Court’s scope of review is limited to determining whether constitutional
rights were violated, whether an error of law was committed and whether necessary findings of
fact were supported by substantial evidence. Morocho v. Workers’ Comp. Appeal Bd. (Home
Equity Renovations, Inc.), 167 A.3d 855, 858 n.4 (Pa. Cmwlth. 2017). On questions of law, our
scope of review is plenary, and our standard of review is de novo. Edwards v. Workers’ Comp.
Appeal Bd. (Epicure Home Care, Inc.), 134 A.3d 1156, 1161 (Pa. Cmwlth. 2016).
       8
         If, however, the specific loss, although work-related, is found to be “separate and apart”
from the injury giving rise to the temporary total disability, both types of benefits may be collected
concurrently. Lindemuth v. Workers’ Comp. Appeal Bd. (Strishock Coal Co.), 134 A.3d 111 (Pa.
Cmwlth. 2016). An example might be where an accident totally disables the worker due to a
serious back injury, but the worker also sustains the loss of a small finger in the same accident.
                                                  6
(Pa. Cmwlth. 1999); Richardson v. Workers’ Comp. Appeal Bd. (Am. Surfpak), 703
A.2d 1069 (Pa. Cmwlth. 1997).
             When a claimant’s death is from a cause other than the work injury,
separate specific loss benefits for the permanent loss or loss of use of a body part, to
which the claimant would have been entitled had she lived, are heritable by specified
survivors under Section 306(g) of the Act. 77 P.S. § 541; Estate of Harris v.
Workers’ Comp. Appeal Bd. (Sunoco, Inc. & ESIS/SIGNA), 845 A.2d 239, 244 (Pa.
Cmwlth. 2004).


                                   B. Subrogation
             Section 319 of the Act states that employers are “subrogated to the right
of the employe” and entitled to recover costs paid out in workers’ compensation
benefits where a third-party caused the employee’s injury. 77 P.S. § 671. “The
statute is clear and unambiguous. It is written in mandatory terms and, by its terms,
admits of no express exceptions, equitable or otherwise. . . . [I]t does more than
confer a ‘right’ of subrogation upon the employer; rather, subrogation is automatic.”
Thompson v. Workers’ Comp. Appeal Bd. (USF&G Co.), 781 A.2d 1146, 1151 (Pa.
2001). “[T]he rationale for this right of subrogation is threefold: to prevent double
recovery for the same injury by the claimant, to ensure that the employer is not
compelled to make compensation payments made necessary by the negligence of a
third party, and to prevent a third party from escaping liability for his negligence.”
Dale Mfg. Co. v. Bressi, 421 A.2d 653, 654 (Pa. 1980).
             In addition to recouping wage loss and medical benefits paid to an
injured worker prior to a third-party settlement, the employer may also claim
subrogation rights in the settlement funds as to anticipated future wage losses of the


                                           7
injured worker, up to the value of the third-party settlement recovery. Whitmoyer v.
Workers’ Comp. Appeal Bd. (Mountain Country Meats), 186 A.3d 947, 954-55 (Pa.
2018); see 77 P.S. § 671. Thus, the employer is entitled to credit against future
installments of benefits payable during the period of the injured worker’s disability,
to the extent that the third-party settlement exceeds compensation already paid as
wage loss benefits; weekly benefits may be suspended or reduced until the employer
has recouped the full amount of its subrogation lien. See Rollins Outdoor Advert. v.
Workmen’s Comp. Appeal Bd. (Maas), 487 A.2d 794, 798 (Pa. 1985).9
              Here, based on the calculations on the workers’ compensation third-
party settlement agreement form, Employer agreed to pay Claimant 41% of her
ongoing weekly wage loss benefits and apply the remaining 59% to Employer’s
subrogation lien, thereby reducing her weekly benefits from the original figure of
$917.00 to $375.97 until the subrogation lien was satisfied. R.R. at 45a. For the
period from the settlement date through the date of Claimant’s death, the amounts
due and paid under this arrangement are not in dispute.
              However, Employer’s subrogation lien was not fully satisfied at the
time of Claimant’s death. R.R. at 44a-45a. The parties disagree concerning whether
Employer’s subrogation rights extend to Claimant’s specific loss benefits, which
were not yet payable at the time of her death, and which were not specifically
addressed in the settlement agreement. Trustee’s Brief at 23-30; Employer’s Brief
at 8-17.
              Our determination of this issue hinges on whether, after Claimant’s
death from non-work-related causes, there is “equatability” between her pending

       9
         In exchange, the employer is obligated to pay a pro rata share of the counsel fees and
expenses, termed “costs of recovery” incurred by the injured worker in securing the third-party
settlement or verdict funds. Bell Tel. Co. v. Workmen’s Comp. Appeal Bd. (Artuch), 562 A.2d 427,
429 (Pa. Cmwlth. 1989).
                                               8
specific loss benefits and her third-party recovery funds. See Anderson v. Borough
of Greenville, 273 A.2d 512, 515 (Pa. 1971) (see discussion of “equatability” in
Section “C” below). If so, Employer retains its subrogation interest and may reduce
by the remaining lien amount the payments Kyra is due to inherit. See Reese by
Reese v. Workmen’s Comp. Appeal Bd. (Penn Nutrients, Inc.), 505 A.2d 405, 407
(Pa. Cmwlth. 1986) (equatability persists and subrogation is permitted). The WCJ
concluded there was such equatability, and the Board affirmed. WCJ Decision,
11/1/18, C.L. 7; Appendix at B-21 & B-23; Board Decision, 2/7/20, at 7-9; Appendix
at A-7-9. This narrow question is one of first impression for this Court.


                                  C. Equatability
             Our Supreme Court has explained the concept of “equatability” as
follows:

             The doctrine of subrogation . . . implies the need for some
             identity between the fund created by the insurance
             agreement and the fund created by the cause of action
             against the [third-party] tortfeasor. That is, there is
             implicit in subrogation an equatability between the
             obligation of the compensation payor and the obligation of
             the tortfeasor payor, so that the two funds are going to
             satisfy the same duty, liability or obligation to the same
             person.

Anderson, 273 A.2d at 515. In Anderson, the deceased claimant’s widow received
standard (not specific loss) death benefits on behalf of herself and her children, and
also secured a third-party settlement against the driver of the vehicle that struck and
killed her husband, a police officer.      Id. at 513.    The employer pursued its
subrogation interests, including a lien against the children’s independent shares of


                                          9
both the workers’ compensation death benefits and the third-party recovery. Id. The
Court concluded that to the extent the third-party recovery represented a wrongful
death action on behalf of the children in their own right, any such funds were not
equatable with the workers’ compensation payments their widowed mother received
for their care; therefore, the workers’ compensation insurance carrier was not
subrogated to the recovery received by the children in the wrongful death action. Id.
at 515.
              Thus, under Anderson, the equatability between benefits paid to the
injured claimant and the third-party recovery based on the same cause of injury at
the hands of a third party must persist after the claimant’s death in order for there to
be a basis for ongoing subrogation against benefits paid to the claimant’s surviving
family members. However, where, after the claimant’s death, surviving children
become eligible for fatal claim benefits in their own right, rather than derivatively
of the deceased claimant’s rights, the equatability that supports an employer’s right
to post-mortem subrogation is broken. Compare Greater Lancaster Disposal/SCA
Servs. v. Workmen’s Comp. Appeal Bd. (Snook), 607 A.2d 334, 338-39 (Pa. Cmwlth.
1992) (children attained an independent right to benefits; therefore, equatability did
not persist and subrogation was not permitted) with Reese by Reese, 505 A.2d at 407
(children did not attain an independent right to benefits; therefore, equatability
persisted and subrogation was permitted).
              Section 306(c) of the Act governs specific loss benefits and describes
them in its title and first sentence as “disability resulting from permanent injuries.”
77 P.S. § 513.10 This Court has not previously considered whether temporary total

       10
           The WCJ noted that “specific loss” is the preferred term of usage for these kinds of
injuries, but does not itself appear in the Act, which “denominates discrete awards for amputated
limbs as ‘disability resulting from permanent injuries[.]’” WCJ Decision 11/1/18, C.L. 7.

                                               10
disability and specific loss benefits are analogous for purposes of subrogation.
However, in Romansky v. Shalala, 885 F. Supp. 129 (W.D. Pa. 1995), a federal
district court considered “whether an award for a facial disfigurement is an award
for a disability under the Pennsylvania Workers’ Compensation Act” in the context
of a Social Security Disability offset. Id. at 131.11 Although Romansky is a federal
decision, the court relied on Pennsylvania’s specific loss statute, Section 306(c) of
the Act, 77 P.S. § 513, and our Supreme Court’s analysis in Killian v. Heintz Division
Kelsey Hayes Co., 360 A.2d 620 (Pa. 1976), which concluded that specific loss
awards encompass “all disability emanating from or connected with the loss of a
member or a permanent injury” to that body part. Romansky, 885 F. Supp. at 132
(quoting Killian).
              The Romansky Court reasoned that the Act compensates for disabilities,
whether they result in loss of earning power under Sections 306(a) and (b) or a
presumed loss of earning power from permanent injuries, such as the loss of a body
part or permanent disfigurement, under Section 306(c). Id. at 132-33. Because both
temporary disability and specific loss payments are periodic benefits awarded on
account of a disability, the Romansky Court found both types of benefits were subject
to the Social Security Act’s offset provision at 42 U.S.C. § 424a. Id. at 133.
              Trustee does not dispute as a general proposition that specific loss
benefits are subject to subrogation in the same manner as total disability benefits.
Here, however, he argues that any equatability ended with Claimant’s death, because
although she was eligible for specific loss benefits, she ultimately was unable to

       11
          Facial scarring and disfigurement are among the conditions encompassed by the specific
loss provisions of the Act. See 77 P.S. § 513(22). Social Security offsets are similar in purpose
to subrogation, in that both allow an employer to reduce benefits due to injured workers where
certain conditions are met. See Murphy v. Workers’ Comp. Appeal Bd. (City of Phila.), 871 A.2d
312 (Pa. Cmwlth. 2005).
                                               11
personally receive those benefits. Trustee’s Brief at 28-30. Trustee reasons that
because the third-party settlement went to Claimant alone, and Kyra had no claim to
those funds during Claimant’s lifetime, Employer’s right to subrogation against
those funds died with Claimant. Id. at 26, 29. Therefore, Trustee contends that
specific loss benefits for the loss of Claimant’s lower right leg similarly belong to
Kyra in her own right and are not subject to the subrogation lien. Id. at 25-27, 30.
Trustee argues that as applied here, Anderson negates Employer’s right to
subrogation concerning the specific loss funds Kyra will inherit. Id. at 25-27, 30.
             Similarly, Trustee argues that Romansky does not apply here because
the specific loss benefits received by the injured worker in that case were paid out
during his lifetime, which made the offset of those sums from his Social Security
Disability benefits viable. Trustee’s Brief at 28-29. Trustee asserts that when a
claimant receiving temporary total disability benefits dies and there are pending
specific loss benefits that could not be collected by the injured worker during her
lifetime, but become payable to a surviving child, the specific loss benefits “alter
their character” and become analogous to workers’ compensation fatal claim
survivor benefits, which a surviving child may claim in her own right and which are
not subject to subrogation. Id.
             We disagree with Trustee’s arguments. We find the Romansky Court’s
analysis analogous and persuasive here and therefore conclude that specific loss
benefits are subject to subrogation in the same manner as temporary total disability
benefits.
             Under Section 307 of the Act, 77 P.S. § 561, when a claimant receiving
temporary total disability benefits dies from work-related causes, her death creates
an independent right for dependent surviving children to claim survivors’ benefits.


                                         12
See, e.g., Auto Service Councils of Pa. v. Workmen’s Comp. Appeal Bd. (Compton),
590 A.2d 1355, 1358-59 (Pa. Cmwlth. 1991). The Act prescribes the computation
and recipients of the survivors’ benefits, which are obtainable by filing a fatal claim
petition on behalf of the surviving children. 77 P.S. § 561; Fratta, 892 A.2d at 893
(“[I]n situations where there is a fatal claim petition, the deceased employee is never
a ‘claimant’. Rather, the people in the position of the ‘claimant’ are the dependents
of the deceased employee.”). Once the children’s independent right and cause of
action for fatal claim benefits become effective, equatability is broken and the
employer’s right of subrogation is ended.        See Anderson; Greater Lancaster
Disposal/SCA Servs. It is as if the surviving dependent child inherited a sum of cash
free and clear, to do with as she chooses. Importantly, by definition, fatal claim
benefits are payable only to the claimant’s survivors, because the claimant herself
never had any entitlement to the benefit funds at issue.
             By contrast, under Section 306(g) of the Act, 77 P.S. § 541, when a
claimant dies of a cause not related to her work injury, any specific loss benefits to
which she was already entitled, but which she did not collect, are heritable. 77 P.S.
§ 541; Estate of Harris, 845 A.2d at 244. Contrary to Trustee’s arguments, however,
a claimant’s death from non-work-related causes does not convert or “alter the
character” of pending specific loss benefits into funds receivable by the surviving
recipient in the survivor’s own right. In contrast to Section 319 of the Act, 77 P.S.
§ 561, which states plainly that fatal claim compensation benefits are to be paid to
dependent surviving children, Section 306(g), 77 P.S. § 541, provides: “Should the
employe die from some other cause than the injury, payments of compensation to
which the deceased would have been entitled to [sic] under [the specific loss
provision] shall be paid to the [categories of survivors set forth in the statute].” 77


                                          13
P.S. § 541 (emphasis added). Thus, such compensation is expressly not paid to the
survivors in their own rights. The chain of equatability is therefore not broken and
the employer’s right of subrogation survives the non-work-related death of the
claimant. Reese by Reese.
             Accordingly, we find that the specific loss benefits Kyra inherited when
Claimant died of non-work-related causes remain dependent on the obligations that
Claimant was subject to, including Employer’s subrogation rights, based on the
equatability of the third-party settlement funds and the workers’ compensation
specific loss benefits to which Claimant became entitled, even if such benefits had
not yet become payable during her lifetime.


                                   IV. Conclusion
             Based on the foregoing discussion, the WCJ and Board did not err in
concluding as a matter of law that the specific loss benefits Kyra inherited are subject
to Employer’s subrogation rights and interests. Therefore, Employer is entitled to
pay specific loss benefits at the rate of $375.97, rather than the full pre-subrogation
amount of $917.00, until the remainder of the subrogation lien is satisfied. From
that point forward, benefits will be payable at the full amount of $917.00 per week
for the remainder of the 350 weeks of the specific loss benefit award.
             Accordingly, the Board’s order is affirmed.



                                        __________________________________
                                        CHRISTINE FIZZANO CANNON, Judge




                                          14
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Richard G. Kinzler, Trustee of a           :
Trust for the Benefit of Kyra Kinzler,     :
                   Petitioner              :
                                           :
             v.                            :
                                           :
Workers’ Compensation Appeal               :
Board (Association for Vascular            :
Access and Twin City Fire Insurance        :
Company),                                  :   No. 165 C.D. 2020
                  Respondents              :


                                    ORDER


             AND NOW, this 6th day of January, 2021, the February 7, 2020, order
of the Workers’ Compensation Appeal Board is hereby AFFIRMED.



                                         __________________________________
                                         CHRISTINE FIZZANO CANNON, Judge